NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VISHAL SHARMA,                                  No. 19-15436

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00238-MMD-
                                                CBC
 v.

SUBWAY REAL ESTATE, LLC, et al.                 MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Vishal Sharma appeals pro se from the district court’s judgment dismissing

his diversity action alleging claims related to a franchise agreement. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      The district court properly dismissed Sharma’s action because the claims



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sharma alleged were subject to arbitration. See Sparling v. Hoffman Constr. Co.,

864 F.2d 635, 638 (9th Cir. 1988) (district court may dismiss an action where the

claims alleged are subject to arbitration).

      We reject as meritless Sharma’s contention that appellees should be held in

contempt of court.

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      Appellees’ opposed motion to amend the caption is granted. The Clerk is

directed to amend the caption on the docket to replace “Doctor’s Associates, Inc.”

with “Doctor’s Associates, Inc. n/k/a Doctor’s Associates, LLC.”

      Sharma’s opposed motion to file a supplemental brief is denied.

      AFFIRMED.




                                              2                             19-15436